


PERSONAL & CONFIDENTIAL
July 10, 2015
Dear [Executive],
You are a highly valued team member and your commitment and contributions will
be particularly important in the period ahead of us. We are therefore pleased to
inform you that you are eligible to participate in the Fidelity & Guaranty Life
2015 Severance Plan (the "Severance Plan") and that, pursuant to the terms of
this letter agreement (the "Award Agreement"), Fidelity & Guaranty Life (the
“Company”) is offering you a retention incentive bonus in the form of a cash
payment on the terms set forth herein (the “Retention Award”). Capitalized terms
that are used but not defined herein will have the meaning ascribed to such
terms in the Severance Plan.
Retention Award
•
Payment of the Retention Award is contingent upon the consummation of a
transaction that results in a Change in Control. If consummation of a Change in
Control transaction (the “Closing Date”) does not occur on or before December
31, 2016, the Retention Award will expire.

•
If you remain employed by the Company or one of its subsidiaries or an acquirer
through the one year anniversary of the Closing Date (or your employment is
terminated by the Company or one of its subsidiaries or an acquirer without
Cause or your position is eliminated and you are not offered Comparable
Employment before the one year anniversary of the Closing Date), you will
receive a Retention Award in the amount of $________, which represents 100% of
your base salary as of the date of this letter. This amount is payable on the
first regular pay date immediately following the one year anniversary of the
Closing Date or, if applicable, the first regular pay date after your employment
terminates without Cause or the date you resign following not being offered
Comparable Employment.

•
The Retention Award will not be paid if (a) you voluntarily terminate your
employment prior to the one year anniversary of the Closing Date (unless you
voluntarily terminate your employment and are eligible for the Change in Control
Context severance benefit under Section 2 of the Severance Plan, in which case
your Retention Award will be paid on the first regular pay date after your
employment terminates) or (b) your employment is terminated by the Company or
any of its subsidiaries for Cause.

•
The Retention Award is offered to you in addition to any other compensation or
payments you may be eligible for under plans, contracts or programs of the
Company and is subject to all legally required taxes and withholding amounts.

•
Except as otherwise stated under any employee benefit plan, policy or program,
the Retention Award shall not be treated as compensation for purposes of
calculating your rights under any such plan, policy or program.

Confidentiality. Because of the highly personal and confidential nature of the
Retention Award, it is important that you do not disclose the details of this
Award Agreement to any other employee, or discuss its contents with anyone other
than your supervisor, your Human Resources representative, your immediate family
and your legal counsel and personal tax advisors. Failure to comply with this
requirement may render you ineligible to receive the Retention Award.
No Right of Employment. Neither this Award Agreement nor the payment of any
benefits hereunder shall be construed as giving you, or any other person, the
right to be retained in the service of the Company or its




--------------------------------------------------------------------------------




subsidiaries. This Award Agreement is meant to supplement, and not supersede or
amend, the terms of any employment agreement between you and the Company or any
of its subsidiaries. Except for the additional obligation relating to the
Retention Award, nothing herein shall be interpreted or construed to modify,
amend or otherwise alter the obligations of the either party under the terms of
any employment agreement that may exist between you and the Company. Except to
the extent provided under an employment agreement with the Company, your
employment with the Company is “at-will,” meaning that either you or the Company
may terminate your employment at any time and for any reason.
Fidelity & Guaranty Life Insurance Company expressly guarantees the payment of
the Retention Award by the Company.
We are pleased to be able to provide you with this incentive and look forward to
your active participation during this important time for the Company.
Thanks for all you have done and will continue to do to make our company
successful!
Sincerely,
Christopher J. Littlefield
President & CEO
Signed on behalf of Fidelity & Guaranty Life and
Fidelity & Guaranty Life Insurance Company




